DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-12, 14-15, & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga et al. (US 2012/0019100).
In regards to claim 1, Iwanaga ‘100 discloses
A capacitor component comprising: 
a body (25 & upper and bottom 31 – fig. 3 & 6; [0042] & [0076]) including a first surface and a second surface opposing each other in a first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction, and including a first dielectric layer (6 – fig. 6; [0051]), and a first internal electrode (7 – fig. 3 & 6; [0051]) and a second internal electrode (8 – fig. 3 & 6; [0051]) disposed to oppose each other in the first direction with the first dielectric layer interposed therebetween (fig. 3); 
a first side margin portion (31 – fig. 6; [0062]) and a second side margin portion (31 – fig. 6; [0062]), respectively including a second dielectric layer (27 & 28 – fig. 6; [0061]), a first margin electrode (11 – fig. 6; [0073]), and a second margin electrode (11 – fig. 6; [0073]), disposed in parallel with the fifth and sixth surfaces of the body, and respectively disposed on the fifth and sixth surfaces of the body (fig. 6); 
a first external electrode (9 – fig. 1; [0052]) disposed on the third surface of the body and connected to the first internal electrode and the first margin electrode; and 
a second external electrode (10 – fig. 1; [0052]) disposed on the fourth surface of the body and connected to the second internal electrode and the second margin electrode, 
wherein the first and second margin electrodes include at least one noble metal material selected from the group consisting of palladium (Pd), a palladium-silver (Pd-Ag) alloy, nickel (Ni) and copper (Cu) ([0087]).  

In regards to claim 4, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein: the first and second margin electrodes are spaced apart from the first and second internal electrodes (fig. 6).  

In regards to claim 7, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein the first internal electrode is exposed to the third, fifth, and sixth surfaces of the body, and the second internal electrode is exposed to the fourth to sixth surfaces of the body (fig. 2-3).  

In regards to claim 8, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein the first margin electrode is exposed to one end in the second direction, and the second margin electrode is exposed to the other end in the second direction (fig. 4 & 6).  

In regards to claim 9, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein a measurement of the first and second side margin portions in the second direction is equal to a measurement of the body in the second direction (fig. 6).  

In regards to claim 10, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein a measurement of the first and second side margin portions in the first direction is equal to a measurement of the body in the first direction (fig. 6).  

In regards to claim 11, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein the first side margin portion is disposed to cover the entire sixth surface of the body, and the second side margin portion is disposed to cover the entire fifth surface of the body (fig. 6).  

In regards to claim 12, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein the first and second external electrodes include an electrode layer ([0070] – Cu plated layer) and a plated layer ([0071] – Ni/Sn plated layer) formed on the electrode layer, respectively.  

In regards to claim 14, Iwanaga ‘100 discloses
The capacitor component according to claim 12, wherein the plated layer comprises nickel (Ni) plated layer or tin (Sn) plated layer ([0071])  

In regards to claim 15, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein the second dielectric layer includes a material that is the same as a material included in the first dielectric layer ([0087]).  

In regards to claim 17, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein the plurality of first and second margin electrodes include the same material as the first and second internal electrodes ([0087]).    

In regards to claim 18, Iwanaga ‘100 discloses
The capacitor component according to claim 1, wherein the first side margin portion and the second side margin portion disposed only on an outer surfaces of the body (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, & 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0115411) in view of Abe (US 2017/0186552).
In regards to claim 1, 
Kimura ‘411 discloses a capacitor component comprising: a
 body including a first surface and a second surface opposing each other in a first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction, and including a first dielectric layer (11a-11g – fig. 2; [0068]), and a first internal electrode (12 – fig. 2; [0068]) and a second internal electrode (12 – fig. 2; [0068]) disposed to oppose each other in the first direction with the first dielectric layer interposed therebetween (fig. 2-6); 
a first side margin portion and a second side margin portion, respectively including a second dielectric layer (21a-21b – fig. 7; [0069]), a first margin electrode (22 – fig. 7; [0069]), and a second margin electrode (22 – fig. 7; [0069]), disposed in parallel with the fifth and sixth surfaces of the body, and respectively disposed on the fifth and sixth surfaces of the body (fig. 13-14 & 19; [0018] – teaches horizontal laminate direction (i.e. vertically oriented electrodes) can be formed on the first and second sides); 
a first external electrode ([0044] - external electrode is formed on exterior surface and will connect to the inner electrodes) disposed on the third surface of the body and connected to the first internal electrode and the first margin electrode; and 
a second external electrode disposed on the fourth surface of the body and connected to the second internal electrode and the second margin electrode.  Kimura ‘411 fails to disclose wherein the first and second margin electrodes include at least one noble metal material selected from the group consisting of palladium (Pd), a palladium-silver (Pd-Ag) alloy, nickel (Ni) and copper (Cu).  

Abe ‘552 discloses wherein the first and second margin electrodes (160b/160c – fig. 6-7) include at least one noble metal material selected from the group consisting of palladium (Pd), a palladium-silver (Pd-Ag) alloy, nickel (Ni) and copper (Cu) ([0067]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use an electrode material as taught by Hattori ‘584 as the electrode material of Abe ‘552 to obtain electrodes with good conductivity. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 2, 
Kimura ‘411 further discloses wherein the first and second margin electrodes are disposed to oppose each other in the third direction with the second dielectric layer interposed therebetween (fig. 19; [0018] — middle laminate has different orientation than two side laminates and two side laminates can have vertically oriented electrodes).  

In regards to claim 3, 
Kimura ‘411 further discloses wherein the first and second side margin portions each comprise a plurality of first and second margin electrodes, wherein the plurality of first and second margin electrodes are alternately arranged in the third direction (fig. 8 & 19).  

In regards to claim 6, 
Kimura ‘411 further discloses wherein a lower area of each of the first and second margin electrodes is larger than an upper area thereof in the first direction (fig. 8 & 12 — margin electrodes have an L-shape wherein the longer portion (has larger area) is considered to be in the lower portion (note: lower portion is relative to how the component is being viewed)).

In regards to claim 8, 
Kimura ‘411 further discloses wherein the first margin electrode is exposed to one end in the second direction, and the second margin electrode is exposed to the other end in the second direction ([0069] & [0076-0077] – the laminates are capacitor and the conductors formed in the stacks will be exposed to the exterior to allow for the external electrode to make electrical contact therewith).

In regards to claim 9, 
Kimura ‘411 further discloses wherein a measurement of the first and second side margin portions in the second direction is equal to a measurement of the body in the second direction (fig. 13-18).  

In regards to claim 10, 
Kimura ‘411 further discloses wherein a measurement of the first and second side margin portions in the first direction is equal to a measurement of the body in the first direction (fig. 13-18).  

In regards to claim 11, 
Kimura ‘411 further discloses wherein the first side margin portion is disposed to cover the entire sixth surface of the body, and the second side margin portion is disposed to cover the entire fifth surface of the body (fig. 13-18).  

In regards to claim 12,
Kimura ‘411 fails to explicitly disclose wherein the first and second external electrodes include an electrode layer and a plated layer formed on the electrode layer, respectively.

Abe ‘552 discloses wherein the first and second external electrodes include an electrode layer and a plated layer formed on the electrode layer, respectively ([0061]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external electrodes of Kimura ‘411 using a layered structure as taught by Abe ‘552 to allow for good connection to the ceramic body and good solderability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 13,
Kimura ‘411 fails to explicitly wherein the electrode layer comprises a sintered electrode including a conductive metal and glass.

Abe ‘552 discloses wherein the electrode layer comprises a sintered electrode including a conductive metal and glass ([0062]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external electrodes of Kimura ‘411 using a layered structure as taught by Abe ‘552 to allow for good connection to the ceramic body and good solderability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 14,
Kimura ‘411 fails to explicitly disclose wherein the plated layer comprises nickel (Ni) plated layer or tin (Sn) plated layer.

Abe ‘552 discloses wherein the plated layer comprises nickel (Ni) plated layer or tin (Sn) plated layer ([0066]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external electrodes of Kimura ‘411 using a layered structure as taught by Abe ‘552 to allow for good connection to the ceramic body and good solderability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 15, 
Kimura ‘411 further discloses wherein the second dielectric layer includes a material that is the same as a material included in the first dielectric layer ([0024]).  

In regards to claim 16,
Kimura ‘411 fails to explicitly disclose wherein the first and second dielectric layers respectively include barium titanate (BaTiO3) and one or more additives selected from the group consisting of ceramic additives, organic solvents, plasticizers, binders and dispersants.

Abe ‘552 discloses wherein the first (130 — fig. 2 & 5) and second dielectric layers (150b/150c — fig. 3-5) respectively include barium titanate (BaTiO3) and one or more additives selected from the group consisting of ceramic additives, organic solvents, plasticizers, binders and dispersants ([0054] & [0068]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a dielectric material as taught by Abe ‘552 as the dielectric material of Kimura ‘411 to obtain a desired capacitance (Note: specific dielectric materials have a dielectric constant which will contribute to the capacitance value). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 17,
Kimura ‘411 fails to explicitly disclose wherein the first and second margin electrodes include the same material as the first and second internal electrodes.

Abe ‘552 discloses wherein the first and second margin electrodes (160b/160c — fig. 5) include the same material as the first and second internal electrodes (140 — fig. 5; [0059] & [0067]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use an electrode material as taught by Hattori ‘584 as the electrode material of Abe ‘552 to obtain electrodes with good conductivity. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 18,
Kimura ‘411 further discloses wherein the first side margin portion and the second side margin portion disposed only on an outer surfaces of the body (fig. 9).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura ‘411 and Abe ‘552 as applied to claim 1 above, and further in view of Lee et al. (US 2006/0158827).
In regards to claim 5,
Kimura ‘411 as modified by Abe ‘552 fails to disclose wherein the first and second margin electrodes are formed only in a lower portion of each of the first and second side margin portions in the first direction.  

Lee ‘827 discloses forming electrodes only in a lower portion of capacitor in the first direction (fig. 4; [0062]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Kimura ‘411 as modified by Abe ‘552 to only be in a lower portion as taught by Lee ‘827 to obtain a capacitor that has low ESL while maintaining good mechanical strength. Furthermore, it has been held that rearranging parts of an invention involved only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,107,635. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 1, U.S. Patent No. 11,107,635 claims 
A capacitor component comprising: 
a body including a first surface and a second surface opposing each other in a first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction, and including a first dielectric layer, and a first internal electrode and a second internal electrode disposed to oppose each other in the first direction with the first dielectric layer interposed therebetween (claim 1); 
a first side margin portion and a second side margin portion, respectively including a second dielectric layer, a first margin electrode, and a second margin electrode, disposed in parallel with the fifth and sixth surfaces of the body, and respectively disposed on the fifth and sixth surfaces of the body (claim 1); 
a first external electrode disposed on the third surface of the body and connected to the first internal electrode and the first margin electrode (claim 1); and 
a second external electrode disposed on the fourth surface of the body and connected to the second internal electrode and the second margin electrode (claim 1), 
wherein the first and second margin electrodes include at least one noble metal material selected from the group consisting of palladium (Pd), a palladium-silver (Pd-Ag) alloy, nickel (Ni) and copper (Cu) (claim 16).  

In regards to claim 2, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the first and second margin electrodes are disposed to oppose each other in the third direction with the second dielectric layer interposed therebetween (claim 1).  

In regards to claim 3, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 2, wherein the first and second side margin portions each comprise a plurality of first and second margin electrodes, wherein the plurality of first and second margin electrodes are alternately arranged in the third direction (claims 1-2).  

In regards to claim 4, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein: the first and second margin electrodes are spaced apart from the first and second internal electrodes (claim 1).  

In regards to claim 5, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the first and second margin electrodes are formed only in a lower portion of each of the first and second side margin portions in the first direction (claim 3).  

In regards to claim 6, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein a lower area of each of the first and second margin electrodes is larger than an upper area thereof in the first direction (claim 4).  

In regards to claim 7, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the first internal electrode is exposed to the third, fifth, and sixth surfaces of the body, and the second internal electrode is exposed to the fourth to sixth surfaces of the body (claim 5).  

In regards to claim 8, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the first margin electrode is exposed to one end in the second direction, and the second margin electrode is exposed to the other end in the second direction (claim 6).  

In regards to claim 9, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein a measurement of the first and second side margin portions in the second direction is equal to a measurement of the body in the second direction (claim 7).  

In regards to claim 10, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein a measurement of the first and second side margin portions in the first direction is equal to a measurement of the body in the first direction (claim 8).  

In regards to claim 11, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the first side margin portion is disposed to cover the entire sixth surface of the body, and the second side margin portion is disposed to cover the entire fifth surface of the body (claim 9).  

In regards to claim 12, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the first and second external electrodes include an electrode layer and a plated layer formed on the electrode layer, respectively (claim 10).  

In regards to claim 13, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 12, wherein the electrode layer comprises a sintered electrode including a conductive metal and glass (claim 11).  

In regards to claim 14, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 12, wherein the plated layer comprises nickel (Ni) plated layer or tin (Sn) plated layer (claim 12).  

In regards to claim 15, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the second dielectric layer includes a material that is the same as a material included in the first dielectric layer (claim 13).  

In regards to claim 16, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the first and second dielectric layers respectively include barium titanate (BaTiO3) and one or more additives selected from the group consisting of ceramic additives, organic solvents, plasticizers, binders and dispersants (claim 14).
  
In regards to claim 17, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the plurality of first and second margin electrodes include the same material as the first and second internal electrodes (claim 15).  

In regards to claim 18, U.S. Patent No. 11,107,635 claims 
The capacitor component according to claim 1, wherein the first side margin portion and the second side margin portion disposed only on an outer surfaces of the body (claim 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2005235976A – fig. 8-10

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848